Title: James Madison to James Monroe, 26 March 1829
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Mar. 26. 1829
                            
                        
                        
                        Yours of the 24th. just recd. has relieved us from the great anxiety we were suffering from the rumours of
                            your illness. We had heard of the accident from your horse, but had also of your recovery from it. Mr. Giles makes use of
                            the Hudibrastic gun, which does most harm by its recoil, it is said; with this difference indeed, that his cartridges
                            being blank, the only possible effect, in the present as in your case, would be a startling report. My letters to Mr. C.
                            not being prepared for the press, but for an intelligent friend, capable of seizing the true meaning at once, and
                            developing it where requisite, was exposed by a brevity in some instances, to captious and sophistical comments which might
                            have been obviated by a few explanatory additions.
                        I know not of the origin of the paragraph saying that I had declined being brought into view for the
                            Convention. I had certainly never said anything authorizing such a publication; tho’ I might with sincerity have alluded
                            to considerations disinclining me to such a service. On Monday morning last, I was called on by the 4 Delegates from
                            Louisa to a District meeting to nominate candidates, and of course obliged to say yes or no on the question. On tuesday I
                            recd. a written communication from the meeting which was answered as you will, doubtless, see in the newspaper. My assent
                            was given very reluctantly; but under the circumstances of the case I could not well refuse it. After all, my letters on
                            the Tariff, have made me such a heretic in this quarter, that it is possible I may have the credit of being willing to
                            accept the service, without the onerous performance of it. You can not avail yourself of the plea for holding back which I
                            might have done; and I can assure you, that my confidence that I was following your example, had great weight with me. I
                            am justified therefore the more in claiming from you some regard for mine.
                        Mrs. Madison & myself are as usual in point of health. We hope that both Mrs. Monroe’s &
                            yours are by this time re-established, and that the result of its interruption, as sometimes happens will be a lasting
                            improvement of it. Accept our joint wishes for your joint happiness In great haste.
                        
                        
                            
                                James Madison
                            
                        
                    